Citation Nr: 0635296	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for severe degenerative changes of the left knee, 
status post surgery, prior to February 12, 2002.

2.  Entitlement to an initial staged evaluation in excess of 
30 percent for severe degenerative changes of the left knee, 
status post surgery, from February 12, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).  The March 2001 rating decision granted service 
connection for a left knee disability and assigned a 20 
percent evaluation, effective from July 25, 2000.

By a decision dated May 27, 2004, the Board denied the issue 
on appeal.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated May 12, 2005, the Court granted a joint 
motion to remand this appeal to the Board.  This Order served 
to vacate the May 27, 2004 Board decision.

This case was again before the Board in September 2005 and 
was remanded to the RO for additional development.  A rating 
decision dated in May 2006 granted an increased initial 
staged rating of 30 percent for the disability at issue, 
effective from February 12, 2002.  Hence, the issues for 
appellate consideration are as phrased on the title page of 
this decision.

In a January 2006 addendum to an October 2005 VA joints 
examination, the examiner suggested that the veteran may have 
peripheral vascular disease of the lower extremities as a 
result, at least in part, of his left knee disability.  A 
claim of entitlement to service connection for peripheral 
vascular disease of the lower extremities, as secondary to 
service-connected left knee disability, has not been 
developed for appellate consideration.  As such, this matter 
is referred to the RO for appropriate action.

The Board notes that notice of the March 2001 rating decision 
on appeal was issued on April 9, 2001.  Following issuance of 
a statement of the case in December 2001, the veteran's 
substantive appeal was not received until April 29, 2002, 
beyond the one year period to complete an appeal.  See 38 
C.F.R. § 20.302(b) (2006).  However, the RO issued the 
veteran a supplemental statement of the case on April 18, 
2002 with a cover letter which advised the veteran that a 
substantive appeal had not been received, but that he had 60 
days from the date of the letter to submit a substantive 
appeal.  While the April 18, 2002 letter also advised the 
veteran that his appellate rights "will expire on April 9, 
2002," and although he had been advised of his appellate 
rights in prior communications, the Board finds that the 
veteran was justified in his reliance on the most recent 
communication, dated April 18, 2002, which advised him that 
he had 60 days to submit a substantive appeal.  As such, the 
Board accepts jurisdiction of the issues on appeal.


FINDINGS OF FACT

1.  Prior to February 12, 2002, the veteran's left knee 
disability was manifested by pain productive of limitation of 
left leg flexion.

2.  From February 12, 2002, the veteran's left knee 
disability is manifested by complaints of pain productive of 
limitation of motion, increased during flare-ups, with muscle 
atrophy and knee swelling.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for severe 
degenerative changes of the left knee, status post surgery, 
prior to February 12, 2002, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5010, 5255, 5256, 5257, 5258, 
5260, 5261 (as in effect prior to February 12, 2002).

2.  An initial staged rating in excess of 30 percent for 
severe degenerative changes of the left knee, status post 
surgery, from February 12, 2002, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5255, 
5256, 5257, 5258, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for left knee 
disability was substantiated in the March 2001 rating 
decision.  Therefore, VA no longer has any further duty to 
notify the veteran how to substantiate the service connection 
claim.  Moreover, his filing a notice of disagreement as to 
the initial disability rating did not trigger additional 
section 5103(a) notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 7105 
and regulatory duties under 38 C.F.R. § 3.103.  In this 
regard, the Board notes that the appellant and his 
representative have been provided a statement of the case 
(SOC) and supplemental statements of the case (SSOC) which 
have provided the pertinent Diagnostic Codes criteria for 
evaluating the service-connected left knee disability at 
issue.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Accordingly, the Board will address the merits of this claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Entitlement to an initial rating in excess of 20 percent 
for left knee disability, prior to February 12, 2002.

The veteran is claiming entitlement to a rating in excess of 
20 percent for this time period.  He is currently rated 
pursuant to Diagnostic Codes 5010-5258.

The evidence concerning this time period involves essentially 
a VA examination dated in January 2001.  At that examination, 
the veteran indicated that he had constant moderate left knee 
pain.  It was noted that the veteran indicated that he 
"cannot walk over 100 yards and then he has to sit down and 
rest."  He also reported "pain 24 hours a day like a dull 
toothache" that was aggravated when walking.  Physical 
examination showed a normal gait.  Range of motion of the 
left knee was from 0-110 degrees, both active and passive.  
The veteran complained of pain on full flexion of the left 
knee.  There was slight diffuse swelling, and drawer and 
McMurray's tests were negative; instability and atrophy were 
not found.  The veteran dressed, undressed, and climbed up 
and down the examination table with slight slowing and 
awkwardness.  The veteran did complain of left knee 
"pulling" while walking on his tiptoes; he complained of 
left knee pain on shallow squat and did not perform a deep 
knee bend.  The veteran did not describe any problems with 
"flare-ups" of the left knee.  Severe degenerative changes 
were noted on X-ray.  The assessment was degenerative joint 
disease of the left knee.

Diagnostic Code 5258 offers a maximum evaluation of 20 
percent for dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint.  
As the veteran is already in receipt of a 20 percent 
evaluation for his left knee disability, there is no basis 
for a higher rating under this diagnostic code. 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Prior to February 12, 2002, the veteran's left knee had range 
of motion from 0 to 110 degrees with pain on full flexion.  
As such, the Board finds that a compensable evaluation is not 
for application under either Diagnostic Code 5260 or 5261.  

In reaching the above conclusion, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  As for pain, the veteran has reported "pain 
24 hours a day like a dull toothache" that was aggravated 
upon walking, and the veteran did have pain upon full flexion 
of the left knee.  As for fatigability, the veteran has 
maintained that he could not walk over 100 yards without 
resting.  Further, it was noted at the January 2001 VA 
examination that the veteran climbed up and down the 
examination table with just slight slowing and awkwardness.  
The current 20 percent disability rating, however, adequately 
compensates for the demonstrated functional limitation that 
the veteran has that is attributable to his service-connected 
left knee disability.  The January 2001 VA examiner 
specifically noted the absence of such factors as atrophy and 
the presence of only slight swelling.  Even acknowledging 
that the veteran's left knee degenerative changes have been 
described as severe, without demonstration of greater 
limitation of motion, the veteran's left knee symptoms are 
not more consistent with the next-higher 30 percent rating 
under a limitation of motion Code, or for separate 
compensable ratings for limitation of motion of left leg 
flexion and extension.  Further regarding separate ratings, 
the Board notes that VAOPGCPREC 9-2004 (September 17, 2004), 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion or extension to a 
compensable degree, as previously discussed.

Other impairment of the knee, recurrent subluxation or 
lateral instability, that is slight in degree warrants a 10 
percent rating.  For moderate impairment, a 20 percent rating 
is assigned.  Severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (as in effect prior 
to February 12, 2002).  The Board observes, however, that the 
January 2001 VA examiner specifically stated that the veteran 
had no medial or lateral instability of the left knee.  As 
such, Diagnostic Code 5257 is not for application, and a 
separate rating based on lateral instability and subluxation 
is not warranted.  VAOPGCPREC 23-97 and 9-98.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate Diagnostic Code.  
However, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.  Finally, as there is no showing of 
genu recurvatum, Diagnostic Code 5263 is inapplicable.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the current 20 percent initial rating assigned for 
the period prior to February 12, 2002.

II.  Entitlement to an initial staged rating in excess of 30 
percent for left knee disability from February 12, 2002.

The veteran is claiming entitlement to a rating in excess of 
30 percent for this time period.  The evidence concerning 
this time period involves reports of a VA examination dated 
in February 2002, a private examination dated in May 2002, 
and a VA examination dated in October 2005 (with an addendum 
dated in January 2006).

At the February 2002 VA examination, the veteran stated he 
was not currently being followed by a physician but treated 
himself by using Aspirin for pain.  The examiner noted that 
the veteran "describes the discomfort in his left knee as a 
sharp pain which is exacerbated by flexion and extension and 
appears to be improved with weight bearing.  At night the 
pain awakens him from sleep approximately two nights per week 
but he is unable to return to sleep in 30 minutes or less 
with Aspirin."  After referencing DeLuca, the examiner 
stated as follows:

[P]lease note the veteran has had flares 
in his left knee pain which have occurred 
twice during the past year.  He states 
that during these episodes the knee 
swells up and is more painful than usual.  
He said when the flares occur they last 
about three weeks and gradually the 
discomfort dissipates.  It appears that 
the veteran has a range of motion loss 
equal to about 15 degrees of flexion-
extension during these flares.

At the February 2002 VA examination, left knee range of 
motion was from 0 to 105 degrees with crepitus on flexion and 
extension.  X-rays revealed severe degenerative changes.  The 
diagnosis was severe degenerative arthritis of the left knee 
and status post tear of the left medial collateral ligament.  

A May 2002 private physician's report contained findings 
pertaining to the left knee including mild effusion, 0 
degrees extension with no hyperextension present, and ability 
to "flex" with significant pain to 105 degrees.  A marked 
osteophyte formation was visible as well as palpable around 
the knee joint.  He was quite tender to palpation on the 
medical aspect of the joint and also to a moderate extent on 
the lateral joint.  The examiner stated that X-rays were 
consistent with bone-on bone arthrosis in the medial and 
lateral joint space as well as patellofemoral changes.  The 
diagnosis was severe left knee post-traumatic arthrosis.  The 
private physician recommended that the veteran's best option 
was a total knee replacement.  

The October 2005 VA examination reveals that the veteran 
complained of constant left knee pain, "averaging 4/10, at 
worst a 10/10."  The pain was increased by weight bearing, 
walking more than 1/4th mile, and by standing more than 10 
minutes.  He reported joint instability, locking, and 
swelling.  The veteran used no left knee brace but 
intermittently used Ace wraps.  Physical examination revealed 
that the veteran had difficulty "getting from sit to 
stand."  The gait was antalgic with decreased weight bearing 
of the left lower extremity.  There was evidence of left calf 
atrophy.  Drawer, varus and valgus stress, and McMurray's 
tests were all negative.  Active range of motion of the left 
knee revealed full extension 0/0 without pain.  Flexion was 
110/140 with pain between 60 and 110 degrees; passive and 
active range of motion was the same.  Referencing DeLuca, the 
examiner stated that following repetitive motion there was no 
further decrease in range of motion for any reason.  The 
impression was severe degenerative changes of the left knee 
joint.  In a closing comment, the examiner stated as follows:

Regarding flare-ups which occur about 
three times per year when the knee "goes 
out" on the vet, he loses about 90 
degrees of range of motion for about two 
days due to pain and the flares last for 
about seven to ten days.

In a January 2006 addendum to the October 2005 VA 
examination, the examiner noted that the pertinent records in 
the claims file had been reviewed.  The examiner again noted, 
in referencing DeLuca, that following repetitive motion, 
there was no further decrease in range of motion for any 
reason, including pain, flare-ups, weakened movement, excess 
fatigability, or incoordination.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula represented by malunion with marked knee or ankle 
disability warrants a 30 percent disability rating.  When 
impairment of the tibia and fibula results in nonunion with 
loose motion, necessitating a brace, a 40 percent rating is 
warranted.  The veteran does not claim to use a knee brace, 
and there is no evidence that there is nonunion with loose 
motion of his tibia and/ or fibula, and a 40 percent rating 
under Diagnostic Code 5262 is not warranted.

The Board has also considered whether any alternate 
Diagnostic Code entitles the veteran to a higher rating.  
However, the evidence of record also does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by Diagnostic 
Code 5256.  Therefore, the veteran is not entitled to an 
evaluation in excess of 30 percent under this Diagnostic 
Code.

Because the evidence of record demonstrates that the veteran 
experiences some limitation of motion, Diagnostic Codes 5260 
and 5261 are available for application.  VAOPGCPREC 9-2004.

On VA examination in February 2002, the examiner reported 
that the veteran had range of left knee motion from zero to 
105 degrees.  On private examination in May 2002, he had 
range of left knee motion from zero to 105 degrees.  On VA 
examination in October 2005, the left knee had full extension 
and flexion was to 110 degrees.  Such findings are well in 
excess of that necessary for a compensable evaluation under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Therefore, the 
Board finds that separate evaluations based on limitation of 
left leg flexion and/or extension is not warranted.

The Board has considered whether factors including additional 
functional impairment due to pain, as addressed under 38 
C.F.R. §§ 4.40, 4.45, and 4.59, would warrant a higher 
rating.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The 
Board observes that the May 2006 RO decision that increased 
the rating for the veteran's left knee from 20 to 30 percent 
disabling specifically noted DeLuca in granting that 
increase, observing that left leg flexion was 110/140 with 
pain between 60 and 110 degrees.  The Board acknowledges that 
physicians recommended that the veteran undergo a left total 
knee replacement, and that his left knee degenerative changes 
have long been characterized as severe.  Even when 
considering, however, the October 2005 VA examiner's comments 
that the veteran loses about 90 degrees of range of motion 
during flare-ups, and noting that the February 2002 VA 
examiner found that the veteran had a range of motion loss 
equal to about 15 degrees of flexion-extension during flare-
ups, the evidence of record fails to demonstrate functional 
impairment (even during flare-ups) comparable to ankylosis of 
the left knee, or extension of the left knee consistent with 
the next-higher 40 percent rating under Diagnostic Code 5261, 
or separately compensable limitation of flexion and extension 
of the left leg which, when combined, warrants a higher 
rating.

Further, as instability or recurrent subluxation is not 
shown, a separate rating based on lateral instability and 
subluxation is not warranted.  VAOPGCPREC 23-97 and 9-98.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial staged 
rating in excess of 30 percent for the left knee disability 
from February 12, 2002.

Separate evaluations

The Board has also considered the propriety of awarding a 
separate evaluation for the veteran's left knee scars.  
Diagnostic Code 7804 provides a 10 percent evaluation for 
scars that are superficial and painful upon examination.  
Here, surgical incisions of the left knee were indicated upon 
VA examination in February 2002 and October 2005.  However, 
such examinations did not reveal any symptomatology referable 
to the scars, and they were described as nontender and well-
healed.  Moreover, the veteran has not raised any complaints 
with respect to the scars.  Because the evidence fails to 
reveal separate and distinct symptomatology relating to the 
veteran's left knee surgical scars, a separate evaluation is 
not appropriate.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2006)

Extraschedular consideration

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the left knee has required hospitalization, or 
that manifestations of the disability exceed those 
contemplated by the schedular criteria.  There is no 
suggestion in the record that the veteran's left knee 
disability has resulted in marked interference with 
employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

An initial evaluation in excess of 20 percent for severe 
degenerative changes of the left knee, status post surgery, 
prior to February 12, 2002, is denied.

An initial staged evaluation in excess of 30 percent for 
severe degenerative changes of the left knee, status post 
surgery, from February 12, 2002, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


